Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION

Claims 1-20 are presented for examination.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Shaker et al., US Pub. No.20170366393.
As to claim 1, Shaker discloses a method for streamlined secure deployment of cloud services in a cloud computing system having multiple servers executing instructions to provide a deployment service, the method comprising: 
upon receiving an instruction to deploy a cloud service in the cloud computing system, creating a deployment subscription to resources in the cloud computing system, the deployment subscription being owned by the deployment service (deploying new subscriptions for cloud services, see abstract, [0020] to [0022]);
 in accordance with the created deployment subscription, instantiating one or more computing resources in the cloud computing system and using the instantiated computing resources, retrieving one or more components of an application corresponding to the cloud service based on a manifest identifying the one or more components and an installation sequence of the one or more components of the application and installing the retrieved one or more components of the application in the cloud computing system in accordance with the installation sequence identified in the manifest (encoding user-defined sequences for provisioning processes related to certain cloud services, see [0042] to [0044]); and 
executing, with one or more of the servers in the cloud computing system, the installed one or more components of the application to make available the cloud service to users of the cloud computing system without exposing the one or more components of the application to the users (transmitting and processing cloud service requests from users, see [0045] to [0050]). As to claim 2, Shaker discloses creating the subscription includes: transmitting, from the deployment service, a request for the deployment subscription to a resource manager of the cloud computing system; and receiving, from the resource manager, an authorization of the requested deployment subscription for accessing the resources in the cloud computing system, the authorization identifying one or more of a quantity or type of resources in the cloud computing system accessible by the deployment service (processing deployment cloud service, see [0029] to [0033]) . As to claim 3, Shaker discloses instantiating one or more of a secret storage, a virtual machine, or a storage account in the cloud computing system, the secret storage, the virtual machine, a container, or the storage account being accessible only by the deployment service without being accessible by an administrator or user of the cloud computing system (see [0028]). As to claim 4, Shaker discloses instantiating the one or more computing resources includes instantiating one or more of a virtual machine or a container; and using the instantiated computing resources includes, with the deployment service, instructing the instantiated virtual machine or container to retrieve the one or more components of the application and install or update the retrieved one or more components of the application in the cloud computing system according to the installation sequence (see [0045] to [0050]). As to claim 5, Shaker discloses using the instantiated computing resources to collect account credential from an administrator of the cloud computing system; and wherein retrieving the one or more components of an application includes retrieving the one or more components of an application using the collected account credential from the administrator (see [0043]). As to claim 6, Shaker discloses the manifest includes metadata identifying a property of acceptable account credentials for deploying the cloud service; instantiating the one or more computing resources includes instantiating a secret storage; using the instantiated computing resources further includes using the instantiated computing resources to collect input from an administrator of the cloud computing system, the collected input including an account credential; and the method further includes: determining whether the account credential in the collected input has the property of the acceptable account credentials; and in response to determining that the account credential in the collected input has the property of the acceptable account credentials, storing the account credential in the collected input in the instantiated secret storage (see [0043] to [0048]). As to claim 7, Shaker discloses the manifest includes metadata identifying a property of acceptable account credentials for deploying the cloud service; instantiating the one or more computing resources includes instantiating a secret storage; using the instantiated computing resources further includes using the instantiated computing resources to collect input from an administrator of the cloud computing system, the collected input including an account credential; and the method further includes: determining whether the account credential in the collected input has the property of the acceptable account credentials; and in response to determining that the account credential in the collected input does not have the property of the acceptable account credentials, prompting the administrator to re-enter the account credential (see [0043] to [0050]).
 As to claim 8, Shaker discloses instantiating the one or more computing resources includes instantiating a virtual machine and a secret storage in the cloud computing system; using the instantiated computing resources includes using the instantiated computing resources to collect account credential from an administrator of the cloud computing system; and the method further includes: storing the collected account credential from the administrator in the instantiated secret storage; and using the stored account credential in the secret storage when deploying another cloud service in the cloud computing system in lieu of collecting the account credential from the administrator (see [0042] to [0046]). As to claim 9, Shaker discloses the cloud computing system is a private cloud and the method further includes: receiving, from a public cloud, a notification indicating that the cloud service is available for deployment or update in the private cloud and in response to receiving the notification, providing the instruction to the deployment service to deploy or update the cloud service in the cloud computing system (see [0029] to [0033]).. As to claim 10, Shaker discloses a computing device in a cloud computing system having multiple servers, the computing device comprising: a processor; and a memory operatively coupled to the processor, the memory containing instructions executable by the processor to provide a deployment service and additional instructions executable by the processor to cause the computing device to:
 upon receiving an instruction to update a cloud service in the cloud computing system, create a deployment subscription owned by the deployment service to resources in the cloud computing system and in accordance with the created deployment subscription, instantiate one or more computing resources in the cloud computing system (deploying new subscriptions for cloud services, see abstract, [0020] to [0022]); and 
use the instantiated computing resources to, retrieve one or more updated components of an application corresponding to the cloud service based on a manifest identifying the one or more updated components and an installation sequence of the one or more updated components of the application (encoding user-defined sequences for provisioning processes related to certain cloud services, see [0042] to [0044]); and 
and updating one or more corresponding components of the application in the cloud computing system with the retrieved one or more updated components in accordance with the installation sequence identified in the manifest, thereby allowing the cloud service be available to users of the cloud computing system without exposing the one or more updated components of the application to the users (transmitting and processing cloud service including update requests from users, see [0032] and [0045] to [0050]).

Claims 11-16 are rejected for the same reasons set forth in claims 2-7 respectively.
Claims 17-20 are rejected for the same reasons set forth in claims 1, 2, 7 and 8 respectively.


Conclusion
5.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980.   The fax phone number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KHANH Q DINH/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        










/KHANH Q DINH/Primary Examiner, Art Unit 2458